Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-19-00583-CV

                         IN THE INTEREST OF I.J.S., et al., Children

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-PA-01574
                      Honorable Charles E. Montemayor, Judge Presiding

     BEFORE JUSTICE ALVAREZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

     In accordance with this court’s opinion of this date, the trial court’s order of termination is
AFFIRMED.

       We order that no costs be assessed against appellant S.S. because she is indigent.

       SIGNED December 18, 2019.


                                                  _____________________________
                                                  Beth Watkins, Justice